Citation Nr: 0106970	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to an initial rating exceeding 10 percent for 
a right elbow disability.

5.  Entitlement to an initial rating exceeding 20 percent for 
a left knee disability.

6.  Entitlement to an initial rating exceeding 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
including from August 1976 to July 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The Board remanded the case 
in June 1997 for additional development.  The requested 
development was undertaken, and the Montgomery, Alabama, RO, 
thereafter returned the case to the Board, for appellate 
review. 


REMAND

The veteran contends that he is entitled to service 
connection for disabilities of the left foot, left ankle, and 
right foot, to an initial rating exceeding 10 percent for a 
right elbow disability, as well as to initial ratings 
exceeding 20 percent for a left knee disability and 
lumbosacral strain.  After a review of the evidentiary 
record, and for the reasons set forth in the following two 
paragraphs, the Board regrettably finds that another remand 
is in order at this time.

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal:  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
VA's obligations with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Second, the Board notes, as pointed out by the veteran's 
representative in his Written Brief Presentation of October 
2000, that the issues listed above as issues four through six 
do not strictly involve increased rating claims, but, 
instead, reflect the veteran's "disagreement with the 
initial assignment of rating percentages in evaluating 
chronic disabilities."  Therefore, not only were these 
issues supposed to be addressed by the RO as they have been 
addressed by the Board on the cover page of the present 
remand (i.e., as issues of entitlement to initial ratings 
exceeding those ratings originally assigned), but the RO has 
the duty to consider the potential assignment of staged 
ratings in each case.  See, Fenderson v. West, 12 Vet. 
App. 119 (1999).  This action/development has yet to be 
undertaken at the RO level.

Therefore, for the above reasons, another remand of this case 
is required at this time.

Accordingly, this case is REMANDED for the following:

1.  The RO should consider the 
applicability of the Fenderson doctrine 
to the issues listed above as issues four 
through six. 

2.  The RO should thereafter review the 
claims files and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-475, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  If either of the benefits sought on 
appeal thereafter remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appealed claims for VA benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




